IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-53,354-04


                      EX PARTE ROBERT ALLEN GILMORE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 23784A-422 IN THE 422nd DISTRICT COURT
                             FROM KAUFMAN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to forty years’ imprisonment. No direct appeal was taken.

        Applicant contends that prison officials are failing to credit him with all the pre-sentence jail

time awarded in his judgment. Based upon the record and the trial court’s findings of fact and

conclusions of law after remand, we deny relief. We also order the judgment reformed to reflect
                                                                                                2

that Applicant is awarded time credit from September 8, 2004 to September 10, 2004.1

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Filed: December 23, 2015
Do not publish




       1
         We would remind the trial court that typographical errors on a judgment may be
corrected through a judgment nunc pro tunc.